UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ……………to …………… Commission File Number: 814-61 CAPITAL SOUTHWEST CORPORATION (Exact name of registrant as specified in its charter) Texas 75-1072796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12900 Preston Road, Suite 700, Dallas, Texas 75230 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 233-8242 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,753,038 shares of Common Stock, $1 par value, as of January 31, 2011 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements Consolidated Statements of Assets and Liabilities December 31, 2010(Unaudited) and March 31, 2010 3 Consolidated Statements of Operations (Unaudited) For thenine months ended December 31, 2010 and December 31, 2009 4 Consolidated Statements of Changes in Net Assets (Unaudited) For thenine months ended December 31, 2010 and December 31, 2009 5 Consolidated Statements of Cash Flows (Unaudited) For thenine months ended December 31, 2010 and December 31, 2009 6 Consolidated Schedules of Investments (Unaudited) December 31, 2010 and March 31, 2010 7 Notes to Consolidated Financial Statements 17 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 29 ITEM 4. Controls and Procedures 29 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 30 ITEM 1A. Risk Factors 30 ITEM 6. Exhibits 31 Signatures 32 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Assets and Liabilities December 31, 2010 March 31, 2010 Assets (Unaudited) Investments at market or fair value Companies more than 25% owned (Cost: December 31, 2010 - $25,521,521, March 31, 2010 - $26,178,302) $ $ Companies 5% to 25% owned (Cost: December 31, 2010 - $23,561,278, March 31, 2010 - $21,562,243) Companies less than 5% owned (Cost: December 31, 2010 - $52,591,363, March 31, 2010 - $52,282,449) Total investments (Cost: December 31, 2010 - $101,674,162, March 31, 2010 - $100,022,994) Cash and cash equivalents Receivables Dividends and interest Affiliates Pension assets Other assets Total assets $ $ Liabilities Other liabilities $ $ Pension liability Income taxes payable – Deferred income taxes Total liabilities Net Assets Common stock, $1 par value: authorized, 5,000,000 shares; issued, 4,337,916 shares at December 31, 2010 and 4,326,516 at March 31, 2010 Additional capital Undistributed net investment income Unrealized appreciation of investments Treasury stock - at cost on 584,878 shares ) ) Total net assets Total liabilities and net assets $ $ Net asset value per share(on the 3,753,038 shares outstanding at December 31, 2010 and on the 3,741,638 shares outstanding at March 31, 2010) $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements 3 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended December 31 December 31 Investment income: Interest $ Dividends Management and directors' fees Operating expenses: Salaries Net pension benefit ) Professional fees Other operating expenses Income before income taxes Income tax expense Net investment income $ Proceeds from disposition of investments ) $ Cost of investments sold – Realized gain (loss) on investmentsbefore income tax ) – Income tax expense Net realized gain (loss) on investments ) ) Net increase (decrease) in unrealized appreciation of investments ) Net realized and unrealized gain (loss) on investments $ ) $ $ $ Increase (decrease) in net assets from operations $ ) $ $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements 4 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Net Assets (Unaudited) Nine Months Nine Months Ended Ended December 31, 2010 December 31, 2009 Operations: Net investment income $ $ Net realized gain on investments Net increase (decrease) in unrealized appreciation of investments ) Increase in net assets from operations Distributions from: Undistributed net investment income ) ) Net realized gains deemed distributed to shareholders ) ) Capital share transactions: Allocated increase in share value for deemed distribution Change in pension plan funded status – ) Exercise of employee stock options – Stock option expense Increase in net assets Net assets, beginning of period Net assets, end of period $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements 5 CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended Nine Months Ended December 31 December 31 Cash flows from operating activities Increase (decrease) in net assets from operations $ ) $ $ $ Adjustments to reconcile increase (decrease) in net assets from operations to net cash provided by (used in) operating activities: Net proceeds from disposition of investments ) Proceeds from repayment of loans – Purchases of securities ) Depreciation and amortization Net pension benefit ) Realized (gain) loss on investments before income tax – ) ) Taxes payable on behalf of shareholders on deemed distribution Net (increase) decrease in unrealized appreciation of investments ) ) ) Stock option expense Increase in dividend and interest receivable ) (Increase) decrease in receivables from affiliates ) ) (Increase) decrease in other assets ) Increase (decrease) in other liabilities ) ) Increase in deferred income taxes Net cash provided by (used in) operating activities ) ) ) Cash flows from financing activities Distributions from undistributed net investment income ) Proceeds from exercise of employee stock options – – Net cash used in financing activities ) Net increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
